DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 18, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS received on December 28, 2021 is proper and is being considered by the Examiner.  The IDs was received with the fee under 37 CFR 1.17(p).
Preliminary Remark
	Claims 3, 4, 11-13, 15-17, 22-25, 27, 29-52, 56, 57, 59, 60, and 63-66 are canceled.
	Claims 55, 58, 61 and 62 remain withdrawn from further consideration as being drawn to invention non-elected without traverse in the Election received on April 9, 2019.
Claim Rejections - 35 USC § 112
The rejection of claims 10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 28, 2021 is withdrawn in view of the Amendment received on December 28, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 2, 5, 9, 10, 14, 18, 19, 26, 53, 54, and 68 under 35 U.S.C. 103 as being unpatentable over Bau et al. (WO 2013/103360 A1, published July 11, 2013, using US 2014/0162244 A1 published June 2014, priority 2011 a national phase for citation) in view of Johnson et al. (US 2016/0223536 A1, published August 2016, priority October 2013), made in the Office Action mailed on September 28, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on December 28, 2021 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claim 1, Bau et al. teach a device for monitoring nucleic acid amplification comprising at least one nuclemeter, said nuclemeter comprising:
a sample chamber (“LAMP reaction chamber is integrated with a lateral flow strip for detection”, section [0059], see also Figures 10 and 11);
one or more reaction-diffusion conduits, each in fluid communication with the sample chamber (see Figure 11, lateral flow strip which is in fluid communication with the sample chamber; see also, “cantilevered nitrocellulose (or other absorbent material) flow strip is contacted to the porous FTA™ membrane …”, section [0059]);
wherein the sample chamber and the one or more reaction-diffusion conduits are configured to hold a blend of reactants for nucleic acid amplification and are configured for detection of amplified nucleic acid molecules (“LAMP chamber … increase the optical path length for the fluorescence excitation and generation, which provides a stronger optical signal for real-time detection”, section [0064]; see also Figure 2 which is set up to detect LAMP chamber in real-time; “microfluidic cassette and an experimental setup for real-time detection of loop mediated isothermal amplification (‘LAMP’) products”, section [0016]; also “[t]ransferring the amplification product may be effected by placing the pervious medium into fluid communication with the chamber. Detection may in turn be effected by visualizing the amplification product on the pervious medium [i.e., lateral-flow strip]”, section [0054]; “allowing for simple transfer of amplification product to detection vehicle … with a lateral flow strip for detection”, section [0059]; “detector capable of detecting the presence of one or more nucleic acids disposed on the second pervious body … may be 
a barrier located between the sample chamber and each of the one or more reaction-diffusion conduits (“material may be disposed so as to swell and consequently seal a reaction chamber during nucleic acid amplification”, section [0049]).
With regard to claim 2, the reaction-diffusion conduits contain a polymer (“transport material may be a porous membrane may be a porous membrane (e.g., cellulose or other porous material)”, section [0042]).
With regard to claim 5, “about 2” includes one reaction diffusion conduit as there cannot be a half reaction diffusion conduit.
	With regard to claim 9, the sample chamber has a porous membrane that specifically binds nucleic acids and allows other non-nucleic acid material to pass through (“absorbent sink pad is contacted with force 4 to the porous FTA™ membrane, which wicks in lysed sample to absorption sink pad, emptying chamber.  Nucleic acid is absorbed on the FTA™ membrane plug …absorbent pad is again contacted to the FTA™ membrane to wick the wash through the membrane …”, section [0062], see also Figure 11).

	With regard to claim 14, the claim does not actively require that the device comprise a heat source, but further defines one of the alternative members of elements in parent claim 10.  Nevertheless, Bau et al. explicitly teach that their device comprises a heat source to heat the isothermal amplification reaction (“chamber is then heated, by an external heating element … for isothermal nucleic acid amplification”, section [0062]).
	With regard to claim 18, the sample chamber comprises a blend of reactants (“heating releases pre-stored, encapsulated reagents for isothermal nucleic acid amplification”, section [0062]; “device … further comprising a dry-stored agent, an encapsulated reagent, or both disposed within the device”, claim 28).
	With regard to claim 19, the lateral-flow strip comprises a binding moiety such as nucleic acids (see claim 7, and also section [0043]).
	With regard to claims 53 and 54, the detection device is disposed on a polymeric chip, PMMA (“0.118 inch thick poly(methyl methacrylate) (PMMA) sheet… cassette consists of three layers: a top made of 250 mm … PMMA … PMMA cassette body; and … PMMA film bottom”, section [0070]).
	With regard to claim 67, sample chamber and the reaction diffusion conduit are configured for detection and amplification of nucleic acid molecules in the sample 
	Bau et al., while explicitly teaching that the flow from the sample chamber to the lateral strip (i.e., second pervious membrane) be blocked until the amplification reaction has been performed, the artisans employ a different means and not that which dissolves, melts or degrades, such as that which is solid at ambient temperature and liquid at an amplification temperature (claim 26).
	Johnson et al. teach a device comprising a porous substrate (“lateral flow test strip”, section [0009]), wherein a thermally reversible barrier is employed to control the flow of the sample from one region to the next (“decomplexation region 621 can be separated from other portions of the lateral flow assay by a meltable wax region 627, wherein wax in the meltable wax region 627 cannot melt at temperature below a particular temperature”, section [0083]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bau et al. with the teachings of Johnson et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Bau et al. already teach a device comprising a sample chamber which is configured to perform a LAMP reaction, which is also configured to detect the LAMP amplification progress in real time, which is then coupled to a i.e., second pervious membrane) which allows the LAMP amplified products to flow therethrough and become detected on the lateral flow strip.
	Bau et al. also explicitly teach that the flow from the sample chamber to the lateral flow strip should be prevented until the amplification reaction has completed, then allowed to flow thereto:
“The material may be disposed so as to swell and consequently seal a reaction chamber during nucleic acid amplification.” (section [0049])

	While Bau et al. employed a different means to seal the amplification chamber before allowing the finished amplification products to be flowed onto the lateral flow strip, said one of ordinary skill in the art would have recognized that any such result-dependent solution would have produced the same predictable outcome, that is, sealing the sample chamber where LAMP is performed, and controllably allowing the contents therein to flow to the lateral flow strip.
	Based on the recognition, said one of ordinary skill in the art would have been motivated to employ meltable wax so as to seal the sample chamber of Bau et al.’s device, and melting the wax after LAMP reaction has completed, so that the amplified products could flow onto the lateral flow strip for detection.
Envisioning the success of such modification would have been certain given that Johnson et al. already taught a similar method of preventing the flow of sample on a porous substrate (i.e., lateral flow strip) by meltable wax and melting them to allow flow.

In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Trying a finite alternative means known in the art for the same result of controlling flow of liquid sample during a lateral strip flow assay, therefore, would have been recognizable by the ordinarily skilled artisan.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants contend that the reference, “Bau” (WO 2013/103360) is not prior art under the prior art exception under 35 U.S.C. 102(b)(1)(A) (page 7, Response) because, “Bau reference was published less than 1 year before the effective filing date of the instant application … and was made by the inventor, Haim Bau and Changchun Li” (page 7, bottom to page 8, 1st paragraph, Response).
	This statement is insufficient to over the rejection of record.
i.e., Bau reference has additional inventors not named in the instant application).  Based on the publication of Bau reference, the reference is subject to prior art exception under 102(b)(1)(A) whose guidance is found on MEP 2153.01(a):
Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

	Based on this guidelines, it is not readily apparent from the publication that it is by the inventor or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1) absent such showing to contrary.  MPEP further provides how such a showing may be made:
In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.

	Lastly, MPEP 2153.01(a) also state that the readily apparent showing may be showed by the below:
Applicants can include a statement designating any grace period inventor disclosures in the specification See 37 CFR 1.77(b)(6) and MPEP § 608.01(a). An applicant is not required to use the format specified in 37 CFR 1.77 or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).

	Clearly, Applicants general statement as provided in the above-discussed section of their Response is not deemed sufficient to overcome the rejection of record.

Applicants’ rely solely on their arguments for the rejection of Bau et al. in view of Johnson et al. in the Amendment received on December 28, 2021 which have been responded to above as being unpersuasive.  Therefore, the instant rejection is maintained for the reasons already of record.The Rejection:
The teachings of Bau et al. and Johnson et al. have already been discussed above.
Bau et al. do not explicitly teach that the device comprises a plurality of sample chambers (claim 6), or that some of the chambers comprise one or more reaction diffusion conduits in fluid communication therewith (claim 7), or that one of the sample chamber has therein a known quantity of preselected target nucleic acid molecule (claim 8).

Propper et al. disclose a device which can analyze multiple samples for multiple assays:
“embodiment of the device is a disposable cartridge comprising two or more different assays … the cartridge comprises five different assays … the cartridge will contain lateral flow assays.  Even more preferably the cartridge will contain lateral flow assay strips” (section [0025])

	Propper et al., in particular, disclose a configuration on Figure 9, wherein a module comprising an inlet (element 2), an assay viewing window (element 4), wherein Figure 11 discloses an embodiment where five such modules, each having its own inlet and assay viewing windows are present.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bau et al. and Johnson et al., with the teachings of Propper et al., thereby arriving at the invention as claimed for the following reasons.
	Application of the teachings of Bau et al. so as to arrive at a device which is capable of performing multiplex assays would have been an obvious implementation of Bau et al.’s device for the commonly accepted benefit of providing a highthroughput assay, which can analyze multiple samples with different desires 
	In In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960), a prior art which disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+), rendered obvious a claim drawn to a plurality of such “rib” structures because, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
	Similarly, providing a multiplicity of nuclemeter disclosed by Bau et al. does not result in any new or unexpected result, but rather provide the well-understood and predictable result of highthroughput capability.
	Lastly, arriving at producing multiple such nuclemeter of Bau et al. would have been reasonably expected to be successful given the teachings of Propper et al. who also taught a device with multiple nuclemeters, wherein each nuclemeter comprised a sample chamber fluidically connected to a reaction-diffusion conduit (i.e., lateral test strip).
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 	Claim 67 is free of prior art.

	Instant specification discloses that the distance measure along the lateral flow strip (XF, reaction front) can be used to infer the quantity of the initial target molecules, the concept of which has not been taught by Bau et al. nor suggested by the prior art:
“The position of the reaction front (XF) was quantified with a ruler on the processor … At any given time, the greater the number of target molecules, the larger XF.  Thus, with appropriate calibration, the number of initial target molecules can be inferred from XF.  Although XF increases as time increases at any target concentration, the differences between XF values associated with different concentrations are time-independent” (section [0164])

	Any affidavit or declaration filed after-final will not be entered absent a good and sufficient showing by Applicants why said affidavit or declaration could not have been earlier filed (see 37 CFR 1.116(e)):
(e) An affidavit or other evidence submitted after a final rejection or other final action (§ 1.113 ) in an application or in an ex parte reexamination filed under § 1.510 , or an action closing prosecution (§ 1.949 ) in an inter partes reexamination filed under § 1.913 but before or on the same date of filing an appeal (§ 41.31 or § 41.61 of this title), may be admitted upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented.

The Office notes that Applicants were provided with the opportunity to properly overcome the rejection of record after a Non-Final Rejection, and the failure to properly overcome the rejection was due to Applicants’ omission.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 7, 2022
/YJK/